Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and  15 are rejected for the recitation of “yarns (interior yarns)”. IT is unclear if Applicant is intending to claim the yarns are interior yarns due to the parenthesis. Applicant is advised to clarify the claim limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moltani et al. (PG Pub. 2017/0196514).
Regarding claim 15, Moltani et al. teach a capacitive sensor comprising a knitted pocket that includes a knitted conductive wall and one or more interior yarns that are insulative, are inside a cavity of the knitted pocket and touch an interior surface of the cavity, but are not attached to the interior surface and are neither woven, knitted nor otherwise comprise part of fabric [Abstract, 0022, 0029 and Figures 1-3]. The capacitive sensor is configured to measure capacitance between the conductive wall and the human user. 
Regarding claim 16, Moltani et al. teach the fill material is strong and holds its shape and therefore it is clear the interior yarns are sufficiently rigid that when the user presses against the knitted pocket, the interior yarns provide mechanical resistance that creates tactile feedback for the user. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moltani et al. (PG Pub. 2017/0196514).
Regarding claims 17-20, Moltani et al. teach the sensor further comprises electronics for measuring and processing the signals but is silent regarding the specifics of the electronics. However, it would have been obvious to one of ordinary skill in the art that such electronics is inclusive of a computer and programming said computer to calculate a variety of parameters including distance between the conductive wall and user based on capacitance, proximity of the user based on capacitance, force or pressure used by a user against the knitted pocket based on capacitance and measure capacitance while the knitted electrode is electrically grounded and the user is touching the knitted electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789